DETAILED ACTION
Original claims 1-20 filed March 11, 2020 are pending.
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction is required under 35 U.S.C. 121 and/or 372 and CFR 1.475.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Group I, claims 1-17, drawn to a method for improving graft kidney function or reducing the likelihood of treating delayed kidney graft function in a subject that has undergone or will undergo kidney transplantation, comprising administering to the subject a therapeutically effective amount of one or more Cl esterase inhibitors.
Group II, claims 18-20, drawn to a method for improving graft kidney function or reducing the likelihood of treating delayed kidney graft function in a subject that will undergo kidney transplant, comprising administering ex vivo to the kidney to be transplanted a therapeutically effective amount of one or more Cl esterase inhibitors.
The inventions listed as groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-II appears to be that they all relate to improving graft kidney function.  However, such methods were known in the art.  For example, Jordan, 2014 discloses a method for improving graft kidney function or reducing the likelihood of or treating delayed kidney graft function in a subject that has undergone or will undergo kidney transplantation (method of improving delayed graft kidney function in a post kidney transplanted subject; page 3, brief summary; page 4, top paragraph), comprising administering to the subject a therapeutically effective amount of one or more C1 esterase inhibitors (administering to the subject an amount of C1 INH (C1 esterase inhibitor) expected to improve kidney graft function (therapeutically effective amount); page 3, brief summary and detailed discussion, bottom paragraph; page 4, top paragraph), which anticipates claim 1.   Therefore groups I and II share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Accordingly, groups I and II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  

Species Election
Each of groups I-II encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits, as set forth below.  (See MPEP 803.02, 808.01(a), and Fed Reg 2002, Vol76, No27, SecA4.) The claims shall be thus restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic because no claims are limited to species having one specific common treatment step that constitutes a special technical feature (MPEP 1850(13.2) and 1893.03(d)).
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite 1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.

If group I (claims 1-17) is elected, elect:
One of: (i) improving graft kidney function or (ii) reducing the likelihood of treating delayed kidney graft function.
One of: (i) the subject that has undergone kidney transplantation or (ii) the subject will undergo kidney transplantation.
One specific Cl esterase inhibitor (specific structure, e.g., claim 3 and the specification).
Based on the elected Cl esterase inhibitor, identify if said inhibitor is (i) not complement Cl esterase inhibitor or (ii) complement Cl esterase inhibitor (claim 2). 
One specific therapeutically effective amount (e.g., claims 4-5 and the specification).
One of: (i) not administered on the day of the transplantation or (ii) administered on the day of the transplantation (claim 6).
One of: (i) not administered on the day of the transplantation and about 24 hours after transplantation or (ii) administered on the day of the transplantation and about 24 hours after transplantation (claim 8).
One of: (i) not administered to the subject prior to transplantation or (ii) administered to the subject prior to transplantation (claim 9).
One of: (i) not administered intravenously or subcutaneously, (ii) administered intravenously, or (ii) administered subcutaneously (claim 10).
One of: (i) delayed graft function (DGF) is not observed in the subject that has undergone kidney transplant, wherein DGF is characterized by a need for dialysis in the subject within seven days of transplantation or (ii) delayed graft function (DGF) is observed in the subject that has undergone kidney transplant, wherein DGF is characterized by a need for dialysis in the subject within seven days of transplantation (claim 11).
One of: (i) the subject is not characterized by estimated glomerular filtration rates (eGFR) of 10 mL/min. or (ii) the subject is characterized by estimated glomerular filtration rates (eGFR) of 10 mL/min (claim 12).
One of: (i) the need for dialysis is not reduced at about 2 weeks, 3 weeks or 4 weeks after the transplantation, (ii) the need for dialysis is reduced at about 2 weeks after the transplantation, (iii) the need for dialysis is reduced at about 3 weeks after the transplantation, or (iv) the need for dialysis is reduced at about 4 weeks after the transplantation (claim 13). 
One of: (i) the need for dialysis is not reduced at about 2-4 weeks, 1-3 months, 3-6 months, 6-9 months, 9-12 months or 12-15 months after the transplant., (ii) the need for dialysis is reduced at about 2-4 weeks, after the transplant., (iii) the need for dialysis is reduced at about 1-3 months, after the transplant, (iv) the need for dialysis is reduced at about 3-6 months, months after the transplant, (v) the need for dialysis is reduced at about 6-9 months after the transplant, (vi) the need for dialysis is reduced at about 9-12 months after the transplant, or (vii) the need for dialysis is reduced at about 12-15 months after the transplant (claim 14).
One of: (i) kidney function is not improved an estimated glomerular filtration rates about one year post-transplantation, compared to kidney function within one week following 
One of: (i) the kidney function is not improved 3-6 months, 6-9 months, 9-12 months, 12-15 months or more than 15 months after transplantation., (ii) the kidney function is improved 3-6 months after transplantation.,(iii) the kidney function is improved 6-9 months, after transplantation, (iv) the kidney function is improved 9-12 months, after transplantation, (v) the kidney function is improved 12-15 months after transplantation, or (vi) the kidney function is improved more than 15 months after transplantation (claim 16).
One of: (i) improved kidney function does not comprise increased estimated glomerular filtration rates, decreased serum creatinine levels, increased creatinine clearance, or increased urine output, (ii) improved kidney function comprises increased estimated glomerular filtration rates, (iii) improved kidney function comprises decreased serum creatinine levels, (iv) improved kidney function comprises increased creatinine clearance, (v) improved kidney function comprises increased urine output, or (vi) elect one specific combination of increased estimated glomerular filtration rates, decreased serum creatinine levels, increased creatinine clearance, or increased urine output (claim 17). 




If group II (claims 18-20) is elected, elect:
One of: (i) not improving graft kidney function or reducing the likelihood of treating delayed kidney graft function, (ii) improving graft kidney function, or (iii) reducing the likelihood of or treating delayed kidney graft function (claim 18).  
One of: (i) the kidney to be transplanted is not from a donor over the age of 60, or from a donor over the age of 50 with at least two of a history of high blood pressure, a creatinine (blood test that shows kidney function) greater than or equal to 1.5, or death resulting from a stroke, (ii) the kidney to be transplanted is from a donor over the age of 50 with a history of high blood pressure and a creatinine (blood test that shows kidney function) greater than or equal to 1.5, (iii) the kidney to be transplanted is from a donor  over the age of 50 with a history of high blood pressure and death resulting from a stroke, or (iv) the kidney to be transplanted is from a donor having a creatinine (blood test that shows kidney function) greater than or equal to 1.5 and death resulting from a stroke (claim 19).
One of: 
(i) the kidney function in the subject is not improved 3-6 months, 6-9 months, 9-12 months, 12-15 months or more than 15 months after the kidney transplant, compared to kidney function of the subject within one week following transplantation or to a control subject having undergone a kidney transplant  and experiencing delayed graft function who has not had a therapeutically effective amount of one or more Cl esterase inhibitors, 
(ii) the kidney function in the subject is improved 3-6 months after the kidney transplant, compared to kidney function of the subject within one week following transplantation, 
(iii) the kidney function in the subject is improved 6-9 months after the kidney transplant, compared to kidney function of the subject within one week following transplantation, 
(iv) the kidney function in the subject is improved 9-12 months after the kidney transplant, compared to kidney function of the subject within one week following transplantation, 

(vi) the kidney function in the subject is improved more than 15 months after the kidney transplant, compared to kidney function of the subject within one week following transplantation, 
(vii) the kidney function in the subject is improved 3-6 months after the kidney transplant, compared to a control subject having undergone a kidney transplant and experiencing delayed graft function who has not had a therapeutically effective amount of one or more Cl esterase inhibitors, 
(viii) the kidney function in the subject is improved 6-9 months after the kidney transplant, compared to a control subject having undergone a kidney transplant and experiencing delayed graft function who has not had a therapeutically effective amount of one or more Cl esterase inhibitors,
(ix) the kidney function in the subject is improved 9-12  months after the kidney transplant, compared to a control subject having undergone a kidney transplant and experiencing delayed graft function who has not had a therapeutically effective amount of one or more Cl esterase inhibitors,
(x) the kidney function in the subject is improved 12-15  months after the kidney transplant, compared to kidney function compared to a control subject having undergone a kidney transplant and experiencing delayed graft function who has not had a therapeutically effective amount of one or more Cl esterase inhibitors, 
(xi) the kidney function in the subject is improved  more than 15 months after the kidney transplant, compared to a control subject having undergone a kidney transplant and experiencing delayed graft function who has not had a therapeutically effective amount of one or more Cl esterase inhibitors,


Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page numbers of the specification as filed be pointed to, not paragraphs of the published application or subsequent specification filings.  This is necessary as, the published application and subsequent specification filings are usually different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).